Exhibit 10.2

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

 

US $______________ Las Vegas, Nevada

_______, _________, 2019

 

For good and valuable consideration, Globe Photos, Inc., a Delaware corporation,
(“Maker”), hereby makes and delivers this Promissory Note (this “Note”) in favor
of ____________ or its assigns (“Holder”), and hereby agrees as follows:

 

1.                     Principal Obligation and Interest. For value received,
Maker promises to pay to Holder at such place as Holder may designate in
writing, in currently available funds of the United States, the principal sum of
___________________ Dollars ($          ). Maker’s obligation under this Note
shall accrue interest at the rate of twelve percent (12%) per annum from the
date hereof until paid in full. Interest shall be computed on the basis of a
365-day year or 366-day year, as applicable and actual days lapsed.

 

2.Payment Terms.

 

Maker agrees to remit payment in full of all principal and interest due
hereunder to Holder on or before October 31, 2019 (“Maturity”).

 

Accrued interest on this Note shall be payable at Maturity to the Holder.

 

Maker shall have the right to prepay this Note at any time by paying all of the
principal and accrued interest owing under the Note at the time of prepayment
upon provide the Holder ten (10) days advanced written notice, during which
time, the Holder may exercise its conversion rights hereunder.

 

All payments shall be applied first to late charges, then to interest, then to
principal and shall be credited to the Maker's account on the date that such
payment is physically received by the Holder.

 

3.Conversion.

 

a.                 Voluntary Conversion. Holder may, at its sole option, convert
all or any portion of the accrued interest and unpaid principal balance of this
Note into fully paid and non- assessable shares of common stock of the Maker at
the conversion price of $6.00 per share, subject to adjustment as described
herein (the “Conversion Price”). The number of shares of common stock to be
issued upon each conversion of this Note shall be determined by dividing the
Conversion Amount (as defined below) by the applicable Conversion Price then in
effect on the date specified in the notice of conversion given by Holder (the
“Notice of Conversion”), delivered to the Maker by the Holder on such conversion
date (the “Conversion Date”). The term “Conversion Amount” means, with respect
to any conversion of this Note, the sum of (1) the principal amount of this Note
to be converted in such conversion plus (2) at the Holder’s option, accrued and
unpaid interest, if any, on such principal amount at the interest rates provided
in this Note to the Conversion Date.

 

b.                      Penalty Conversion. In the event that the Company has
not consummated an uplist to a national stock exchange as of the Maturity, the
Conversion Price shall automatically be adjusted to $2.00 per share.

 

4.                      Security Interest.

 

a.                      Grant. As collateral security for the prompt, complete,
and timely satisfaction of all present and future indebtedness, liabilities,
duties, and obligations of Maker to Holder evidenced by or arising under this
Note, and including, without limitation, all principal and interest payable
under this Note, any future advances added to the principal amount due hereunder
(collectively, the “Obligations”), the Maker hereby pledges, assigns and grants
to Investor a continuing security interest and lien in all of the Maker’s right,
title and interest in and to the property, whether now owned or hereafter
acquired by Maker and whether now existing or hereafter coming into existence or
acquired, including the proceeds of any disposition thereof, described on
Exhibit “A” attached hereto and incorporated herein by this reference
(collectively, the “Collateral”) on a pari passu basis with existing secured
convertible promissory notes. As applicable, the terms of this Note with respect
to the Maker’s granting of a security interest in the Collateral to Investor
shall be deemed to be a security agreement under applicable provisions of the
Uniform Commercial Code (“UCC”), with Maker as the debtor and Holder as the
secured party.

 

 

 



 1 

 

 

b.                      Perfection. Upon the execution and delivery of this
Note, Maker authorizes Holder to file such financing statements and other
documents in such offices as shall be necessary or as Holder may reasonably deem
necessary to perfect and establish the priority of the liens granted by this
Note, including any amendments, modifications, extensions or renewals thereof.
Maker agrees, upon Holder’s request, to take all such actions as shall be
necessary or as Investor may reasonably request to perfect and establish the
priority of the liens granted by this Note, including any amendments,
modifications, extensions or renewals thereof.

 

5.                      Representations and Warranties of Maker. Maker hereby
represents and warrants the following to Holder:

 

a.                       Maker and those executing this Note on its behalf have
the full right, power, and authority to execute, deliver and perform the
obligations under this Note, which are not prohibited or restricted under the
articles of incorporation or bylaws of Maker. This Note has been duly executed
and delivered by an authorized officer of Maker and constitutes a valid and
legally binding obligation of Maker enforceable in accordance with its terms.

 

b.                      The execution of this Note and Maker’s compliance with
the terms, conditions and provisions hereof does not conflict with or violate
any provision of any agreement, contract, lease, deed of trust, indenture, or
instrument to which Maker is a party or by which Maker is bound, or constitute a
default thereunder or result in the imposition of any lien, charge, encumbrance,
claim or security interest of any nature whatsoever.

 

6.                      Defaults. The following shall be events of default under
this Note:

 

a.                       Maker’s failure to remit any payment under this Note on
or before the date due, if such failure is not cured in full within ten (10)
days of written notice of default;

 

b.                      If Maker is dissolved, whether pursuant to any
applicable articles of incorporation or bylaws, and/or any applicable laws, or
otherwise;

 

c.                       The entry of a decree or order by a court having
jurisdiction in the premises adjudging the Maker bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Maker under the federal
Bankruptcy Code or any other applicable federal or state law, or appointing a
receiver, liquidator, assignee or trustee of the Maker, or any substantial part
if its property, or ordering the winding up or liquidation of its affairs, and
the continuance of any such decree or order unstayed and in effect for a period
of twenty (20) days; or

 

d.                      Maker’s institution of proceedings to be adjudicated a
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or its filing of a petition or answer or
consent seeking reorganization or relief under the federal Bankruptcy Code or
any other applicable federal or state law, or its consent to the filing of any
such petition or to the appointment of a receiver, liquidator, assignee or
trustee of the company, or of any substantial part of its property, or its
making of an assignment for the benefit of creditors or the admission by it in
writing of its inability to pay its debts generally as they become due, or the
taking of corporate action by the Maker in furtherance of any such action.

 

7.                      Rights and Remedies of Holder. Upon the occurrence of an
event of default by Maker under this Note or at any time before default when the
Holder reasonably feels insecure, then, in addition to all other rights and
remedies at law or in equity, Holder may exercise any one or more of the
following rights and remedies:

 

a.                       Accelerate the time for payment of all amounts payable
under this Note by written notice thereof to Maker, whereupon all such amounts
shall be immediately due and payable.

 

b.                      Pursue any other rights or remedies available to Holder
at law or in equity.

 

8.                      Interest To Accrue Upon Default. Upon the occurrence of
an event of default by Maker under this Note, the balance then owing under the
terms of this Note shall accrue interest at the rate of fifteen percent (15%)
per annum, from the date of default until Holder is satisfied in full.

 

 

 



 2 

 

 

9.                      Representation of Counsel. Maker acknowledges that it
has consulted with or have had the opportunity to consult with Maker’s legal
counsel prior to executing this Note. This Note has been freely negotiated by
Maker and Holder and any rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Note.

 

10.                   Choice of Laws; Actions. This Note shall be constructed
and construed in accordance with the internal substantive laws of the State of
Nevada, without regard to the choice of law principles of said State. Maker
acknowledges that this Note has been negotiated in Clark County, Nevada.
Accordingly, the exclusive venue of any action, suit, counterclaim or cross
claim arising under, out of, or in connection with this Note shall be the state
or federal courts in Clark County, Nevada. Maker hereby consents to the personal
jurisdiction of any court of competent subject matter jurisdiction sitting in
Clark County, Nevada.

 

11.                   Usury Savings Clause. Maker expressly agrees and
acknowledges that Maker and Holder intend and agree that this Note shall not be
subject to the usury laws of any state other than the State of Nevada.
Notwithstanding anything contained in this Note to the contrary, if collection
from Maker of interest at the rate set forth herein would be contrary to
applicable laws of such State, then the applicable interest rate upon default
shall be the highest interest rate that may be collected from Maker under
applicable laws at such time.

 

12.                   Costs of Collection. Should the indebtedness represented
by this Note, or any part hereof, be collected at law, in equity, or in any
bankruptcy, receivership or other court proceeding, or this Note be placed in
the hands of any attorney for collection after default, Maker agrees to pay, in
addition to the principal and interest due hereon, all reasonable attorneys’
fees, plus all other costs and expenses of collection and enforcement, including
any fees incurred in connection with such proceedings or collection of the Note
and/or enforcement of Holder’s rights.

 

13.                   Miscellaneous.

 

a.                      This Note shall be binding upon Maker and shall inure to
the benefit of Holder and its successors, assigns, heirs, and legal
representatives.

 

b.                      Any failure or delay by Holder to insist upon the strict
performance of any term, condition, covenant or agreement of this Note, or to
exercise any right, power or remedy hereunder shall not constitute a waiver of
any such term, condition, covenant, agreement, right, power or remedy.

 

c.                      Any provision of this Note that is unenforceable shall
be severed from this Note to the extent reasonably possible without invalidating
or affecting the intent, validity or enforceability of any other provision of
this Note.

 

d.                      This Note may not be modified or amended in any respect
as provided in that certain Note and Warrant Purchase Agreement executed
concurrently herewith.

 

e.                      Time is of the essence.

 

14.                   Notices. All notices required to be given under this Note
shall be given at such address as a party may designate by written notice to the
other party.

 

Notices may be transmitted by facsimile, certified mail, private delivery, or
any other commercially reasonable means, and shall be deemed given upon receipt
by the Party to whom they are addressed.

 

15.                   Waiver of Certain Formalities. All parties to this Note
hereby waive presentment, dishonor, notice of dishonor and protest. All parties
hereto consent to, and Holder is hereby expressly authorized to make, without
notice, any and all renewals, extensions, modifications or waivers of the time
for or the terms of payment of any sum or sums due hereunder, or under any
documents or instruments relating to or securing this Note, or of the
performance of any covenants, conditions or agreements hereof or thereof or the
taking. Any such action taken by Holder shall not discharge the liability of any
party to this Note.

 

 



 3 

 

 

IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written

above.

 

“Maker”: Globe Photos, Inc.

 

 

By: ________________________________

 

Its: ________________________________

 

Print Name: _________________________

 

Date:______________________________

 

 

 

 

 

 

 

 

 



 4 

 

 

Exhibit “A”

 

Collateral

 

Each and all of the following in which Globe Photos, Inc., a Delaware
Corporation, has any right, title, or interest, regardless of the manner in
which such items are formally held or titled; all as defined in the Nevada
Uniform Commercial Code - Secured Transactions (Nevada Revised Statutes (“NRS”)
§§ 104.9101 et. seq.) as of the date of the Note, and as the same may be amended
hereafter:

 

Inventory, as defined in NRS 104.9102(1)(uu)

 

 

 

 

 

 

 

 

 



 5 

 

